Defendant was convicted, after a jury trial, of a nighttime burglary of an unoccupied apartment. Assigned counsel has submitted a brief consisting of a three-page summary of the facts, followed by a four-line "Conclusion” in which she states that she has not discovered any nonfrivolous issues and requests that she be relieved. This is an inadequate presentation and does not justify the relief sought. (See, People v Carroll, 72 AD2d 710, 711.) Counsel has failed to present the thorough exploration of the case and discussion of possible issues which are required on such an application. Concur—Sullivan, J. P., Asch, Kassal, Smith and Rubin, JJ.